Citation Nr: 1450553	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the left foot/ankle.

2.  Entitlement to service connection for a disability of the left hand.

3.  Entitlement to service connection for residuals of a laceration of the left ear and left side of the face.

4.  Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record in the Veteran's electronic file in Virtual VA.

The issue of entitlement to service connection for hypothyroidism is discussed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will advise the Veteran when additional action is required on his part.
 

FINDINGS OF FACT

1.  Service treatment records reflect the Veteran suffered a fracture of the left second metacarpal; a January 2012 VA treatment record noted x-ray revealed deformity of the second metacarpal related to old fracture. 

2.  A chronic left ankle/foot condition was not shown in service or for many years thereafter and the most probative evidence indicates the condition is not related to service.

3.  The medical evidence reveals no current residual scars from a left ear and left cheek laceration during service. 


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for fracture of the left second metacarpal have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The requirements to establish entitlement to service connection for a disability of the left foot/ankle have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The requirements to establish entitlement to service connection for residuals of a laceration of the left ear and left cheek have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in November 2009 and the Veteran had ample opportunity to respond prior to the April 2010 rating decision on appeal.  

At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency,      and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, Social Security Administration (SSA) disability records, VA treatment records, VA examination reports, and hearing testimony.  The Veteran was afforded a VA medical examination that addressed the disabilities for which service connection is claimed on appeal.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the circumstances of his service, symptomatology and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the claims is available and not part of the claims file.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and the Veteran is not prejudiced by a decision at this time. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.      This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & West 2014)); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Left Hand

Service treatment records reveal the Veteran suffered a transverse fracture of the second metacarpal of the left hand in July 1978.  Although a March 2010 VA examination revealed no functional abnormality of the hand, no x-rays were taken at that time.  The Veteran's VA treatment records reveal the Veteran underwent an x-ray of the hand in December 2011.  The results as reported in the January 2012 treatment note revealed deformity of the second metacarpal related to old fracture.

During his hearing, the Veteran denied any injuries to the left hand after discharge from service.  

As there is x-ray evidence of a residual fracture consistent with the location of the fracture in service, the Board will resolve all doubt in the Veteran's favor and find that service connection for fracture of the left second metacarpal is warranted.

	Left Foot/Ankle

The Veteran's entrance examination noted multiple scars on the left arm and back.  Service treatment records (STRs) show the Veteran injured his left foot in a motorcycle accident in October 1976.  The foot was swollen and discolored.  X-ray was negative.  The assessment was sprained left foot.  STRs also show the Veteran had lacerations to the left side of the face, described as the left cheek and a laceration to the ear in November 1978, obtained when he was hit by a glass; at least one of these lacerations required sutures.  The Veteran had a separation examination in June 1979 in which the lower extremities, feet, ears, head, face, neck and scalp were characterized as "normal" on examination.  The examiner noted several scars to the left arm and left shoulder, characterized as VSULA (vaccination scar, upper left arm), but otherwise the skin was normal.      

The Veteran had a VA examination in March 2008, in which the claims file was reviewed.  The Veteran reported that he recalled having foot pain in service but did not remember any trauma or injury, and he complained of current intermittent left foot pain.  The examiner performed an examination of the feet and diagnosed left foot Morton's metatarsalgia of the third and fourth toes and also bilateral flat feet, not service connected and occurring after service due to aging.  The examiner stated an opinion that the Veteran did not likely have a current disability of the left foot related to service.  As rationale the examiner noted the Veteran had a motorcycle accident in service resulting in a swollen foot, but there was no chronic problem and no continuity of care for 34 years after discharge from service.  Accordingly, the Veteran's current left foot condition was due to something other than the in-service incident.

The VA examination in March 2008 also addressed the claimed scars on the left side of the face and ear.  The Veteran reported having suffered laceration in service when struck on the head during a bar fight, resulting in an injury requiring sutures.  The examiner performed an examination and found no visible scar on the cheek or ear.  There was also no keloid formation, pain, signs of skin breakdown, inflammation or edema.  The examiner's diagnosis was left ear scar, well-healed with no residuals and no scar currently visible.  

The Veteran presented to the VA primary care clinic (PCC) in August 2009 complaining of left knee and left foot pain, reportedly of 5-6 years duration and   not associated with past trauma or surgery.  The left foot showed mild tenderness   to palpation over the dorsum; the clinical impression was "left foot pain."

The Veteran thereafter had a VA podiatry consult in September 2009 as a new patient.  He complained of pain in the medial side of the left foot, which he stated had been present for many years.  Examination showed severe over-pronation in stance and gait in both feet/ankles.  The clinical impression was pes planus and degenerative joint disease (DJD).

VA treatment records include a December 2011 PCC note in which the Veteran complained of chronic pain for years in the left ankle, knee, and hand, which he attributed to injuries in service.  Examination of the left ankle showed tenderness to palpation but no edema.  The clinical impression was posttraumatic arthritis.

Thereafter, a January 2012 treatment note shows examination of the left ankle with no edema, mild bilateral tenderness, and full active range of motion.  The clinician noted x-ray showed mild hypertrophic changes around the medial malleolus and the inner osseous aspect of the distal tibia, possibly in association with remote trauma.  The overall impression, which incorporated complaints of the left knee, was traumatic arthritis.  

The Veteran testified before the Board in May 2014 that he had injured his left ankle in service and now had arthritis in that ankle.  The Veteran testified he had been hit by a bottle during service, resulting in lacerations of the face and ear that required sutures; the resultant scars were invisible when the Veteran was bearded but were visible when he was clean-shaven; the Veteran did not recall if he had been bearded at the time of the VA C&P examination in March 2008.

On review of the evidence above the Board finds at the outset that the Veteran is shown to have had a laceration in service that resulted in sutures to the left ear and/or left cheek.  However, that a condition or injury occurred in service alone      is not enough; there must be a disability resulting from that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Existence of current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In this case, there is no clinical evidence of any current residuals of the in-service laceration.  The Veteran asserts he has a visible scar when he is clean shaven, but the VA examiner found no visible scar or any other clinical evidence of a residual on the ear or cheek.  The Board finds the objective examination by the VA examiner to be more persuasive than the Veteran's allegations.  Indeed, the VA examiner's conclusion is consistent with the separation examination which revealed no facial scars.  

Thus, the Board finds that the most probative evidence indicates that there are no current residuals from the lacerations to the left ear and left cheek in service.  In the absence of competent and credible evidence of a current disability, the first element of service connection is not met, and the claim is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the claimed left foot/ankle disability, the Veteran was diagnosed with left foot Morton's metatarsalgia during the VA examination and was subsequently further diagnosed with mild hypertrophic changes of the left ankle.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

The Veteran is not shown to have had arthritis of any joints during service, as demonstrated by the normal separation examination.  There is also no clinical evidence of arthritis of any joint until more than 30 years after discharge from service, at which time such arthritis was apparently mild.  Thus, there is no competent evidence of arthritis of the left foot/ankle to a compensable degree within the first year after discharge from service, and presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

Turning to entitlement to service connection under 38 C.F.R. § 3.303, the most probative evidence of record, the VA examination, states the Veteran's claimed left foot/ankle disability is not likely related to injury during service.  The opinion was provided following review of the claims file and examination of the Veteran.  The examiner specifically acknowledged the injury in service, but found the current disability was not related to that injury.  The examiner also provided adequate rationale for the conclusion, noting the current conditions are the result of aging and there was no evidence of chronic problems with the foot for decades after service.  Thus, the Board finds this opinion is adequately supported and consistent with the other evidence of record, to include the August 2009 VA treatment report wherein the Veteran reported the onset of left foot pain 5-6 years previously.  Accordingly, the VA examiner's report is probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board acknowledges that the Veteran was diagnosed with traumatic arthritis in VA treatment records.  However, that diagnosis also included a knee disability, and there was no opinion stating that the condition was related to service.  As such, the opinion is not probative as to the question of service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

While the Veteran believes that his current left foot/ankle disability is connected      to the in-service injury, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his foot/ankle disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left foot/ankle disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current left foot/ankle disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left foot/ankle disability is not competent medical evidence.  

In sum, the Board concludes the preponderance of the probative evidence is against a finding that the Veteran has any residual disability from the lacerations to the left ear and face in service or that his current left foot/ankle disability is related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for left second metacarpal fracture is granted.

Service connection for a disability of the left foot/ankle is denied.

Service connection for residuals of a laceration of the left ear and left side of the face is denied.


REMAND

The Board finds that additional development is required before the appeal for service connection for hyperthyroidism can be adjudicated.

VA treatment records note the Veteran has hyperthyroidism secondary to left toxic thyroid nodule.  A 2012 report notes he was treated with radioactive iodine in August 2010 and has been euthyroid since that time.  

In his testimony before the Board the Veteran for the first time expressed a belief that his hyperthyroidism is due to contaminated water at Camp Lejeune, North Carolina, at which location he asserts having served from 1975 to 1979.  This theory of causation has not been considered by the AOJ.

VA Manual M21-1MRIV.ii.2.C.12.f lists a number of diseases that are potentially associated with contaminants found in the Camp Lejeune water supply between 1957 and 1987.  Hyperthyroidism is not on the list, but the list is characterized as "non-exclusive."  Accordingly, development by the AOJ is warranted. 

On remand the AOJ should obtain the Veteran's service personnel record in order to determine the exact dates in which the Veteran served at Camp Lejeune, as this is relevant toward determining the extent to which the Veteran may have been exposed to contaminated water.  Thereafter, the AOJ should adjudicate the issue    in the first instance as a Camp Lejeune claim under the existing protocols.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel record and associate such documents with the claims file.  If the records are not available, a memorandum of unavailability should     be prepared and the Veteran notified of such. 

2.  If qualifying service at Camp Lejeune is shown,    the AOJ should perform all appropriate development action necessary, the readjudicate the claim to include consideration of exposure to contaminated water at Camp Lejeune.  

3.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


